SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: June 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-15497 RecycleNet Corporation (Exact name of small business issuer in its charter) Utah 87-0301924 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 175 East 400 South, Suite 900, Salt Lake City Utah, 84111 (Address of principal executive offices, including Zip Code) 801-531-0404 (Issuer's telephone number) State the number of shares outstanding of the issuer’s classes of common equity, as of the latest practicable date: The number of common shares outstanding at August 10, 2007:79,017,495 The number of class N shares outstanding atAugust 10, 2007:58,629,978 RECYCLENET CORPORATION AND SUBSIDIARIES FORM 10-QSB QUARTER ENDED June 30, 2007 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis 8 Item 3. Controls and Procedures 11 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Changes in Securities and Small Business Issuer Purchase of Equity Securities 11 Item 3. Default Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits and Reports on Form 8-K 12 Signatures 13 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RECYCLENET CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, 2007 2006 ASSETS Current Assets Cash $ 294,852 $ 315,304 Trade accounts receivable, net of $2,500 allowance for bad debt 37,422 33,468 Other receivables 34 844 Prepaid expenses 3,884 16,022 Total Current Assets 336,192 365,638 Property and Equipment Computer equipment 71,607 71,607 Less: Accumulated depreciation (43,876 ) (39,991 ) Net Property and Equipment 27,731 31,616 Related party receivable 5,000 5,000 Related party receivable- Scrap China Corporation 129,743 110,957 Net Related Party Receivables 134,743 115,957 Total Assets $ 498,666 $ 513,211 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued liabilities $ 22,777 $ 48,503 Deferred revenue 149,054 135,143 Total Current Liabilities 171,831 183,646 Stockholders' Equity Class N convertible shares (and Class X shares of Amalco) - $0.01 par value; 70,896,789 shares authorized; 60,539,259 shares issued and outstanding 605,393 605,393 Common shares - $0.01 par value; 179,103,211 shares authorized; 77,108,214 shares issued and outstanding 771,082 771,082 Additional paid-in capital 34,315 34,315 Accumulated deficit (1,083,955 ) (1,081,225 ) Total Stockholders' Equity 326,835 329,565 Total Liabilities and Stockholders' Equity $ 498,666 $ 513,211 See the accompanying notes to the condensed consolidated financial statements. 3 RECYCLENET CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months For The Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Sales $ 255,464 $ 291,541 $ 564,162 $ 553,647 Operating Expenses Selling, general and administrative expenses 245,354 262,383 542,984 532,106 Foreign currency exchange (gain) loss (210 ) (1,150 ) 370 343 Total Operating Expenses 245,144 261,233 543,354 532,449 Income From Continuing Operations 10,320 30,308 20,808 21,198 Discontinued Operations Loss from discontinued operations (14,046 ) (1,129 ) (23,538 ) (4,144 ) Net Income (Loss) $ (3,726 ) $ 29,179 $ (2,730 ) $ 17,054 Basic Income (Loss) Per Common Share From Continuing Operations $ - $ - $ - $ - Discontinued Operations - Basic Income (Loss) Per Common Share $ - $ - $ - $ - Diluted Income (Loss) Per Common Share From Continuing Operations $ - $ - $ - $ - Discontinued Operations - Diluted Income (Loss) Per Common Share $ - $ - $ - $ - Basic Weighted-Average Common Shares Outstanding 77,108,214 77,108,214 77,108,214 77,108,214 Diluted Weighted-Average Common Shares Outstanding 137,647,473 137,647,473 137,647,473 137,647,473 See the accompanying notes to the condensed consolidated financial statements. 4 RECYCLENET CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities: Net income (loss) $ (2,730 ) $ 17,054 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 3,885 2,533 Foreign currency exchange loss 370 343 Changes in assets and liabilities: Accounts and other receivables (2,889 ) 3,609 Prepaid expenses 12,138 8,770 Accounts payable and accrued liabilities (19,935 ) (12,494 ) Deferred revenue 12,162 48,100 Net Cash Provided By Operating Activities 3,001 67,915 Cash Flows From Investing Activities: Advances to related party (18,786 ) (28,493 ) Purchase of property and equipment - (2,490 ) Net Cash Used In Investing Activities (18,786 ) (30,983 ) Cash Flows From Financing Activities: - - Effect of Exchange Rate Changes on Cash (4,667 ) 3,776 Net Change in Cash (20,452 ) 40,708 Cash at Beginning of Period 315,304 226,797 Cash at End of Period $ 294,852 $ 267,687 Non Cash Investing and Financing Activities: Contribution from spin off of Scrap China $ - $ 58,624 See the accompanying notes to the condensed consolidated financial statements. 5 RECYCLENET CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1–ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation — The accompanying condensed consolidated financial statements have been prepared by RecycleNet Corporation and are unaudited.In the opinion of management, the accompanying unaudited financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary for a fair presentation in accordance with accounting principles generally accepted in the United States of America. The accompanying unaudited interim financial statements have been condensed pursuant to the rules and regulations of the Securities and Exchange Commission; therefore, certain information and disclosures generally included in financial statements have been condensed or omitted. These financial statements should be read in conjunction with the Company's annual financial statements included in the Company's annual report on Form 10-KSB as of December 31, 2006. The financial position and results of operations of the interim periods presented are not necessarily indicative of the results to be expected for the year ended December 31, 2007. Reclassification— Certain amounts have been reclassified to conform to the June 30, 2007 presentation. This has resulted in no change to the net income of the Company. Corrected prior year financial statements - During the course of preparing the financial statements for the six months ended June 30, 2007, the Company identified certain prior period misstatements whose impact was not material, either individually or in aggregate, to the Company’s financial statements for the year ended December 31, 2006. However, these misstatements were considered material to the Company’s financial statements for the six months ended June 30, 2007.As a result, the Company corrected the financial statements for the year ended December 31, 2006.The corrected balance sheet as of December 31, 2006 is included in these financial statements.These misstatements relate to recognizing deferred revenue in a subsidiary of the Company.The effect of correcting these misstatements resulted in an increase in deferred revenue of $2,345 and an decrease in total equity of $2,345, which included a decrease in net loss of $1,179. NOTE 2–RELATED PARTY TRANSACTIONS Related Party Receivable— As of June 30, 2007, the Company had advanced $129,743 to Scrap China Corporation.This resulted from expenses incurred for travel, management and legal and accounting expenses paid on behalf of Scrap China Corporation.Additional funds, if required, will be provided by the Company and will be treated as an advance to a related party.These advances are due on demand and bear no interest. The Company has an agreement with Inter-Continental Recycling, Inc. to provide various services for the Company. Inter-Continental Recycling, Inc. is owned 100% by the immediate family of the President of the Company. The Company is billed monthly for services supplied for management and sales activities, which vary monthly based on the activity level. The charges for these services for the six months ended June 30, 2007 and 2006 were $194,528 and $214,676 respectively. NOTE 3–STOCKHOLDERS’ EQUITY On November 24, 2005, the Board of Directors approved a pro-rata spin-off of all shares of Scrap China Corporation effective January 20, 2006. The common shareholders of RecycleNet received one share of Scrap China Corporation for every ten shares of RecycleNet common stock. The Board of Directors of RecycleNet decided to distribute the Scrap China Corporation shares to the RecycleNet shareholders to benefit its shareholders and to separate the different lines of business. Scrap China Corporation now functions as its own fully reporting entity and is no longer a wholly owned subsidiary of RecycleNet Corporation. 6 At January 20, 2006, Scrap China had common stock of $10,000 and accumulated losses of $68,624.This spin-off of Scrap China Corporation resulted in the shareholders of the Company assuming the common stock and accumulated losses of Scrap China Corporation and the Company recorded a contribution from shareholders in the amount of $58,624. On June 6, 2007 the Board of Directors approved a pro-rata spin-off of all of the shares of Oldwebsites.com, Inc. to the RecycleNet shareholders to benefit its shareholders and to separate the different lines of business.The spin-off will be effective September 7, 2007 and the common shareholders of record of RecycleNet Corporation will receive one share of Oldwebsites.com, Inc. for every ten shares of RecycleNet Corporation.From the date of the spin-off, Oldwebsites.com, Inc. will then function as its own fully reporting entity. NOTE 4–BASIC AND DILUTED INCOME (LOSS) PER COMMON SHARE Basic income (loss) per common share is calculated by dividing net income (loss) by the weighted-average number of common shares outstanding. Diluted income (loss) per common share is calculated by dividing net income (loss) by the weighted-average number of Class N (and Class X) shares and common shares outstanding to give effect to potentially issuable common shares, except during loss periods when those potentially issuable shares are anti-dilutive. At June 30, 2007, the Company had 60,539,259 Class N (and Class X) shares outstanding that were excluded from the calculation of diluted loss per share from discontinued operations. The shares used in the computation of basic and diluted income (loss) per common share for the six months ended June 30, 2007 and 2006 are reconciled as follows: (BASIC/DILUTED EPS) For the three months ended For the six months ended June 30, June 30, 2007 2006 2007 2006 Weighted-average number of common shares used in basic income (loss) per common share calculation 77,108,214 77,108,214 77,108,214 77,108,214 Incremental potentially issuable common shares from assumed conversion of Class N (and Class X) common shares 60,539,259 60,539,259 60,539,259 60,539,259 Weighted-average number of common shares and dilutive potential common shares used in diluted income (loss) per common share calculation 137,647,473 137,647,473 137,647,473 137,647,473 NOTE 5–ACQUISITIONS During the six months ended June 30, 2007, the Company purchased the web domain “scrap.net” and all rights to the name for cash of $7,669. During the six months ended June 30, 2006, the Company purchased the web domain’s“BMEx.org” and “wastechange.org” and all rights to the names for cash of $3,500 and $35,000, respectively. The entire purchase price for these websites were allocated to the website which was accounted for as marketing and advertising costs in accordance with Statement of Position No. 98-01.Accordingly, the advertising costs were expensed at the date of acquisition. NOTE 6–COMMITMENTS AND CONTINGENCIES As of June 30, 2007, RecycleNet was named in a lawsuit filed by a former independent contractor who claimed wrongful termination against the company.The former contractor sued the company for CDN $135,000 in damages.The Company estimated that the probability of payment against the claim is remote and has not accrued a liability for the claim. NOTE 7- SUBSEQUENT EVENTS In August 2007, 1,909,281 Class X and 1,909,281 Class N shares were converted by a related party shareholder into 1,909,281 Common shares of RecycleNet Corporation. A shareholder is entitled to convert one Class X share along with one Class N share into one Common share of the Corporation at no cost to the shareholder. After the conversion, the Company had 58,629,918 class N and X shares outstanding. 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this Section and elsewhere in this Form 10-QSB regarding matters that are not historical facts are forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995).Because such forward-looking statements include risks and uncertainties, actual results may differ materially from those expressed or implied by such forward-looking statements. All statements that address operating performance, events or developments that management expects or anticipates to occur in the future, including statements relating to sales and earnings growth or statements expressing general optimism about future operating results, are forward-looking statements. The forward-looking statements are based on management's current views and assumptions regarding future events and operating performance. Many factors could cause actual results to differ materially from estimates contained in management's forward-looking statements.The differences may be caused by a variety of factors, including but not limited to adverse economic conditions, competitive pressures, inadequate capital, unexpected costs, lower revenues, net income and forecasts, the possibility of fluctuation and volatility of our operating results and financial condition, inability to carry out marketing and sales plans and loss of key executives, among other things. Overview The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and notes related thereto, included elsewhere in this report. RecycleNet Corporation provides "Global Access to Recycling Markets" (GARM) through Internet portals that facilitate e-commerce trading. Results of Operations In the year 2000, the Company recognized the need for specific geographic web portals within its business and established an online presence to correspond with each continent.The Company also believed that the growing potential for business in Asia demanded separate attention and therefore, implemented a strategy to establish a Secondary Commodity Clearinghouse service in China.The Company’s plan was to set up a base of operations in China and to obtain all necessary permits, registrations or licenses required to facilitate the import of scrap materials into China. As a result, on June 15, 2005, Scrap China Corporation was organized under the laws of the State of Utah as a new business segment and considered to be a development stage enterprise. On June 15, 2005, upon inception of Scrap China Corporation, initial seed capital of $10,000 was provided by the Company by purchasing 10,000,000 common shares (100%).The funds provided were used to establish a base of operations in China. On November 24, 2005, the Board of Directors of the Company adopted a resolution declaring a pro-rata spin-off of all shares of Scrap China Corporation owned by the Company effective January 20, 2006. As of January 20, 2006 the spin-off of Scrap China Corporation was completed.Scrap China Corporation shares were issued to all common shareholders of recordof the Company as at the close of business on January 20, 2006. The shareholders of RecycleNet Corporation received one share of Scrap China Corporation for every ten shares of RecycleNet Corporation. The Board of Directors of the Company decided to distribute the Scrap China Corporation shares to the RecycleNet shareholders to benefit its shareholders and to separate the different lines of business. Scrap China Corporation now functions as its own fully reporting entity and is no longer a wholly owned subsidiary of RecycleNet Corporation. 8 Oldwebsites.com, Inc., formerly Fiberglass.com, a wholly owned subsidiary of RecycleNet Corporation was formed by the Company to undertake a different line of business from the business regularly engaged in by RecycleNet. Oldwebsites.com, Inc. will offer services to grow organic and natural search traffic to the web sites listed in the exchange.The Company believes that the true value of a web site is in the traffic it generates.Web sites that utilize the exchange will be monetized using the services available to the Company. On June 6, 2007 the Board of Directors of RecycleNet decided to distribute the Oldwebsites.com, Inc. shares to the RecycleNet shareholders to benefit its shareholders and to separate the different lines of business.RecycleNet Corporation announced the spin-off of Oldwebsites.com, Inc effective September 7, 2007.The spin-off will be in the form of a pro-rata share dividend to RecycleNet Corporation common shareholders.On September 7, 2007, the common shareholders of record of RecycleNet Corporation will receive one share of Oldwebsites.com, Inc. for every ten shares of RecycleNet Corporation.From the date of the spin-off, Oldwebsites.com, Inc. will then function as its own fully reporting entity. Sales Revenues Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Sales Revenues $ 255,500 $ 291,500 $ 564,200 $ 553,600 First quarter sales were stronger by $46,600 compared to 2006, an 18% increase. However, sales revenues recorded for the three months ended June 30, 2007 of $255,500 have decreased $36,000 from the $291,500 recorded during the similar period of 2006, a 12% decline. This reduction resulted directly from the “pay per click” part of our revenue stream. The year to date revenues have increased only a minor amount. Operating Expenses Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Operating Expenses $ 245,400 $ 262,400 $ 543,000 $ 532,100 For the three months endedJune 30, 2007, savings in the current years expenses were$17,000, primarily from ISP of$6,100, office and administration of $20,100, and travel costs by $10,200. Offsetting this favourable cost savings was an increase in expense of advertising and promotion of$7,900 and postage etc of $2,300. On a year to date comparison expenses increased by $10,900 for the first half of 2007 compared to the $532,100 recorded for the similar period of 2006.Increases were recorded in advertising and promotion expenses of $6,800, along with $18,000 in commission costs.Savings were realized in office and administration of $8,300, traveling expenses of $2,600, telephone of $3,100 and labor costs of $2,600. The remaining expense categories reflected only minor variances. Net Income from Continuing Operations Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net Profit $ 10,300 $ 30,300 $ 20,800 $ 21,200 9 On a year to date comparison a profit for continuing operations of $20,800 compared to the$21,200 profit recorded in the same period of 2006.A slight improvement in sales without a corresponding similar increase in expenses resulted in the small improvement in operating profit. The management of the company continues to expend excess cash to continually promote the company and to continually improve our operating programs. The Company incurs the majority of expenses in Canadian dollars, but recovers sales revenue in US dollars. Loss from Discontinued Operations Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net Loss $ (14,000 ) $ (1,100 ) $ (23,500 ) $ (4,100 ) On June 6, 2007 the Board of Directors of RecycleNet decided to distribute the Oldwebsites.com, Inc. shares to the RecycleNet shareholders to benefit its shareholders and to separate the different lines of business.RecycleNet Corporation announced the spin-off of Oldwebsites.com, Inc effective September 7, 2007.The spin-off will be in the form of a pro-rata share dividend to RecycleNet Corporation common shareholders.On September 7, 2007, the common shareholders of record of RecycleNet Corporation will receive one share of Oldwebsites.com, Inc. for every ten shares of RecycleNet Corporation.From the date of the spin-off, Oldwebsites.com, Inc. will then function as its own fully reporting entity. As of June 30, 2007 RecycleNet Corporation owns 100% of the shares of Oldwebsites.com, Inc., making it a wholly owned subsidiary of RecycleNet Corporation. On November 24, 2005, the Board of Directors of RecycleNet Corporation adopted a resolution declaring a pro-rata spin-off of all shares of Scrap China Corporation owned by the Company effective January 20, 2006. Scrap China Corporation shares were issued to all common shareholders of recordof the Company as at the close of business on January 20, 2006. The shareholders of RecycleNet received one share of Scrap China Corporation for every ten shares of RecycleNet. The Board of Directors of RecycleNet decided to distribute the Scrap China shares to the RecycleNet shareholders to benefit its shareholders and to separate the different lines of business. Scrap China Corporation now functions as its own fully reporting entity and is no longer a wholly owned subsidiary of RecycleNet Corporation. Liquidity and Capital Resources June 30, December 31, 2007 2006 Cash on Hand $ 294,900 $ 315,300 The Company’s current cash position of $294,900has decreased slightly from the balance at December 31, 2006 of $315,300. The company maintains its cash balance near $300,000and since the company has no corporate debt which requires capital and interest repayments, all cash generated in excess of the $300,000 is expended to improve our current business activities or invested innew business opportunities. Deferred Revenue June 30, December 31, 2007 2006 $ 149,100 $ 135,100 Deferred revenue results from RecycleNet customers who pay for their service purchases in advance, such as quarterly, semi-annually, or annually. RecycleNet records the initial payment in deferred revenue and then recognizes in each subsequent month that proportion which is provided in services. As of June 30, 2007, deferred revenue of $149,100 has increased compared to the December 31, 2006 balance of $135,100, reflecting increased sales recorded in the year which have a deferred portion inherent in the sale contract. 10 ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this report, the Company conducted an evaluation, under the supervision and with the participation of the principal executive officer and principal financial officer, of the Company’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d015(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)). Based on this evaluation, the principal executive officer and principal financial officer concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. There was no change in the Company’s internal control over financial reporting during the Company’s most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS During March 2007 RecycleNet Corporation terminated an agreement with an independent contractor. The Company paid all commissions due up to and including the date of termination of the agreement, and these amounts were included in the financial reports for the first quarter. The Company also paid to the independent contractor a one time amount which was the equivalent of one month commission (based on the average of the previous 3 months commission that he had received). During July 2007 the Company was served with a Statement of Claim from the Superior Court of Justice in Ontario Canada, where the individual involved claims that his employment was wrongfully terminated and is seeking damages. It is the position of the Company that the claim has no merit as the individual was not an employee of the Company but was an independent contractor. Consequently, we have not accrued any provision for liabilities in the Financial Statements for this claim. The Company intends to vigorously defend against the claim. A Notice of Intent to Defend was served on behalf of the Company on or about July 24, 2007 and a copy of the Notice of Intent to Defend has been filed in the appropriate court file. ITEM 2. CHANGES IN SECURITIES AND SMALL BUSINESS ISSUER PURCHASE OF EQUITY SECURITIES None ITEM 3. DEFAULT UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION None 11 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K a) Exhibits. Exhibit Description 31.1 Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer pursuant to U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer pursuant to U.S.C Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (b) Reports on Form 8-K. Item 8.01. Other Events – Announcement of resolution for pro-rata spin off of Oldwebsites.com, Inc. Exhibit 20 - Consent Resolution dated June 6, 2007 12 SIGNATURES Pursuant to the requirements of the Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RecycleNet Corporation August 14, 2007 /s/ Paul Roszel Paul Roszel, President and Chairman of the Board of Directors August 14, 2007 /s/ Richard Ivanovick Richard Ivanovick, C.A., Chief Financial and Accounting Officer 13
